DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 1/4/2022.
Claims 1-6 are pending and have been considered below.

Response to Amendment
The rejections under 35 U.S.C. 102 & 103 are maintained in view of the amendment.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 20190187976 to Lee.


5a rewriting processing unit configured to execute a rewriting process of rewriting the software (see at least paragraph [0018] “a vehicle may include a communicator configured to receive vehicle information and difference version information related to other vehicle from a server; and a controller configured to identify whether necessary difference version information is present or not based on the received difference version information and configured to identify vehicle information related to other vehicle having the necessary difference version information, and configured to allow software for a vehicle to be updated by receiving the necessary difference version information from the other vehicle having the necessary difference version information…”); and 
a communication unit configured to communicate with an accommodation area management device managing an accommodation area for accommodating the moving body (see at least paragraphs [0050-0051] “…a server 200 may represent a parking lot server…The vehicle 100 may try to communicate with the server 200 upon entering the parking lot, and the vehicle 100 may identify information related to the other vehicle having difference version information…”),
wherein 10when the moving body executes the rewriting process in the accommodation area, the communication unit notifies execution of the rewriting process to the accommodation area management device (see at least paragraph it may be possible to upgrade software version information related to a vehicle 100 in a certain space S. For example, various aspects of the present invention are directed to providing a software upgrade system of the vehicle 100 configured to allow the vehicle 100 to be easily park while allowing the vehicle 100 to receive difference version information which is necessary to upgrade software from other vehicle 300 in a certain space S such as a parking lot…”; see paragraph 56 “The vehicle 100 may try to communicate with the server 200 upon entering the parking lot and transmit vehicle information and difference version information related to the vehicle 100 to the server 200.  In the instant case, the server 200 may determine whether the vehicle 100 needs to upgrade difference version information based on the information and the difference version information related to the other vehicle 300, which was received from the other vehicle 300 and stored in the server 200, and based on the information related to the difference version information related to the vehicle 100, which is received from the vehicle 100…”).	

Per claim 5, Lee further teaches
wherein:
the communication unit is further configured to communicate with a terminal device of a user of the moving body; and when the rewriting process is executed, the communication unit notifies execution of 10the rewriting process to the terminal device (see at least paragraph [0064] “…when the update of the software of the vehicle including the map information is needed, the display 120 may display that the update of the software of the vehicle is needed, and the display 120 may display a progress screen to indicate a progress of the update during the software is updated.  When the update is completed, the display 120 may display that the update is completed”).

Per claim 6, Lee further teaches
wherein when the rewriting process is completed, the communication unit notifies completion of the rewriting process to the terminal device (see at least paragraph [0064] “…when the update of the software of the vehicle including the map information is needed, the display 120 may display that the update of the software of the vehicle is needed, and the display 120 may display a progress screen to indicate a progress of the update during the software is updated.  When the update is completed, the display 120 may display that the update is completed”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20190187976 to Lee in view of U.S. Pub. No. 20170075678 to Kurosawa.

Per claim 2, Lee does not explicitly teach
wherein 15when the rewriting process is completed, the communication unit notifies completion of the rewriting process to the accommodation area management device.

	However, Kurosawa teaches an analogous art relates to update program of vehicle, comprising:
when rewriting process is completed, communication unit notifies completion of the rewriting process to an accommodation area management device (see paragraph [0034] “…First, the invention has been made on the assumption that update program data, which is wireless transmitted from an external center…; see also at least paragraph [0056] “a writing completion display unit is provided in a vehicle, and after completing writing of stored update program data in the vehicle-mounted control device, the display unit is turned on and the external center is notified of completion of writing…”).
	It would have been obvious for a person of an ordinary skill in the art as of the effective filing date of the claimed invention to modify the teaching of Lee to incorporate the teaching of Kurosawa to inform the server of the completion of the update.  One would have been motivated to do so in order to confirm the completion of the update.

Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not deemed persuasive.

Applicant’s arguments
Lee fails to teach or suggest, inter alia, "when the moving body executes the rewriting process in the accommodation area, the communication unit notifies execution of the rewriting process to the accommodation area management device" as recited by claim.  
The Examiner alleges on page 5 of the Office Action that Lee teaches, in paragraph [0047], that "it may be possible to upgrade software version information related to a vehicle 100 in a certain space S. For example, various aspects of the present invention are directed to providing a software upgrade system of the vehicle 100 configured to allow the vehicle 100 to be easily park while allowing the vehicle 100 to receive difference version information which is necessary to upgrade software from other vehicle 300 in a certain space S such as a parking lot."  However, although Lee generally mentions about a software upgrade system of the vehicle 100, Lee does not at all disclose or suggest that any "communication unit notifies execution of the rewriting process to the accommodation area management device." That is, Lee lacks any notification, by a communication unit, of execution of a rewriting process to an accommodation area management device.  
Lee is completely silent as to such specific recitations, and the mere mention of a vehicle software upgrade system does not provide sufficient teaching or suggestion of all of the explicitly recited elements of claim 1, and in particular, that "when the moving body executes the rewriting process in the accommodation area, the communication unit notifies execution of the rewriting process to the accommodation area management device."
Examiner’s response
Examiner respectfully disagrees with the arguments presented by the applicant.  The rewriting process starts when the vehicle entering the parking lot.  The vehicle notifies or communicates with the server (i.e. accommodation area management device) to obtain a new version information of a software.  The server transmits the information related to the new version of software to the vehicle for downloading.  As provide in the previous Office Action, paragraph 47 describes the communicating or notifying process between the vehicle entering the parking lot and the server for rewriting a software of the vehicle.  
Lee further describes in paragraph 56:
“The vehicle 100 may try to communicate with the server 200 upon entering the parking lot and transmit vehicle information and difference version information related to the vehicle 100 to the server 200.  In the instant case, the server 200 may determine whether the vehicle 100 needs to upgrade difference version information based on the information and the difference version information related to the other vehicle 300, which was received from the other vehicle 300 and stored in the server 200, and based on the information related to the difference version information related to the vehicle 100, which is received from the vehicle 100.  When it is determined that the vehicle 100 needs to upgrade the difference version information, the server 200 may transmit the information related to the other vehicle 300 having the difference version information, which is needed for upgrading the vehicle 100, to the vehicle 100.  When the vehicle 100 receives the information related to the other vehicle 300 from the server 200, the vehicle 100 may move to the vicinity the other vehicle 300 to receive the necessary difference version information from the other vehicle 300.  According to embodiments, the vehicle 100 may receive an available parking position from the server 200, wherein the vehicle 100 may receive the necessary difference version information from the other vehicle 300 while parking in the vicinity of the other vehicle 300” (paragraph 56).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191